806 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William G. SIMMONS, Appellant,v.AMATEX CORPORATION, The Celotex Corporation, Eagle-PicherIndustries, Inc., Forty-Eight Insulation, Inc., GAFCorporation, Johns-Manville Sales Corporation,Johns-Manville Corporation, Johns-Manville Amiante Canada,Inc., Keene Corporation, National Gypsum Company, Nicolet,Inc., Owens-Corning Fiberglas Corporation, PittsburghCorning Corporation, Raybestos-Manhattan, Inc., UnarcoIndustries, Inc., Rock Wood Manufacturing Co., Appellees.Harold Eugene THOMPSON, Sr., Appellant,v.ACANDS, INC., The Celotex Corporation, Eagle-PicherIndustries, Inc., Forty-Eight Insulation, Inc., PabcoIndustrial Products Div.;  GAF Corporation, KeeneCorporation, National Gypsum Company, Nicolet, Inc.,Owens-Corning Fiberglas Corp., H.K. Porter Company, Inc.,Pittsburgh Corning Corporation, Raybestos-Manhattan, Inc.,Rock Wool Manufacturing Co., Appellees,andAmatex Corporation, Armstrong World Industries, Inc., EmpireAsbestos, Johns-Manville Amiante Canada, Inc.,Johns-Manville Corporation, Johns-Manville SalesCorporation, Standard Insulation, Turner & Newall Limited,Unarco Industries, Inc., Defendants.
Nos. 84-1299(L), 84-1671.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 31, 1984.Decided Nov. 14, 1986.

Appeal from the United States District Court for the Eastern District of North Carolina, at New Bern and Wilmington.  F.T. Dupree, Jr., District Judge.  (C/A 82-18;  C/A 82-76-CIV-7).
Vickie Bletso (Thomas F. Taft, Kenneth E. Haigler;  Taft, Taft & Haigler;  Joseph F. Rice;  Blatt & Fales on brief), for appellants.
Gerard H. Davidson, Jr.  (McNeill Smith, Timothy Peck;  Smith, Moore, Smith, Schell & Hunter;  Richard V. Bennett;  Bell, Davis & Pitt on brief), for appellees.
E.D.N.C.
AFFIRMED.
Before HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In these diversity cases, which were consolidated for purposes of appeal, William G. Simmons and Harold Eugene Thompson, Sr., sought damages for asbestosis from groups of manufacturers of asbestos products.  In each case, the District Court for the Eastern District of North Carolina granted summary judgment in favor of the manufacturers, holding that the courts of that state had not recognized a cause of action for fraudulent concealment in the absence of the trust and confidence created by a fiduciary, contractual, or similar relationship.  Those relationships would impose upon parties, such as the manufacturer defendants in these cases, an affirmative "duty to speak" about information that might be adverse to the interests of other parties to the relationship.  No such relationship existed in either of these lawsuits.


2
Following oral argument in No. 84-1299, the cases were held in abeyance pending a decision by the Supreme Court of North Carolina in J.W. Wilder v. Amatex Corp., --- N.C. ----, 336 S.E.2d 66 (1985).  That court did not address this crucial question in its opinion.  Since then this court has decided the question in favor of a group of asbestos manufacturers.  See Burnette v. Nicholet, Inc., No. 84-2063, slip op. at 7-9 (4th Cir.  July 25, 1986).  For the reasons cogently set forth in Burnette, we affirm the judgments of the district court in each of these cases.


3
AFFIRMED.